DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Amendments filed on 08/18/2021

Response to Arguments
Applicant’s remarks and amendments filed 08/18/2021 have been fully considered. In response, to the Amendments, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 1-5, and 8-11 are allowed. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a camera actuator as recited in “at least one driving unit including a substrate fitted in the at least opening of the base, the 
at least one optical unit provided in the internal accommodation space of the base and configured to be movable in an optical axis direction, the optical unit being mounted with a magnet on a surface facing the substrate, the magnet being positioned to correspond to the coils, 
wherein the substrate of the driving unit is mounted with the two or more coils arranged at intervals in a first direction that is parallel to an optical axis, 
each of the coils has an air-core portion in the center thereof, and 
two or more Hall sensors each of which senses a magnetic force of the magnet and which generates and outputs a signal corresponding to the sensed magnetic force are mounted in the air-core portions of the two or more coils, respectively, 
wherein the driving unit further comprises a driver IC mounted on the substrate thereof, and the driver IC determines a control value for each of the coils on the basis of an input signal that is externally input and a signal transmitted from each of the Hall sensors, and controls intensity and direction of the electric current supplied to each of the coils on the basis of the determined control value,
wherein the driver IC sequentially supplies the electric current to each of the coils, starting from a coil that is closest to the optical unit in a direction of movement of the optical unit” as combined with other limitations in claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PADMA HALIYUR/Primary Examiner, Art Unit 2698